IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF GEORGIA
MACON DIVISION

UNITED STATES OF AMERICA

 

V.

MIDDLE WISTRICT OF GEORGIA

Case No.: 5:19-MJ-00035

JAKEITH BUCK

MOTION TO QUASH GRAND JURY SUBPOENA

NOW COMES, JAKEITH BUCK, Grand Jury Witness, by and through his
undersigned counsel and respectfully moves this Court to quash that grand jury
subpoena directed to Mr. Buck. In support thereof, Mr. Buck states as follows:

1. On or about July 9, 2019, Mr. Buck appeared under subpoena and
invoked his Fifth Amendment Privilege.

2. On or about July 12, 2019, the undersigned counsel was appointed to
represent Mr. Buck.

3. The government seeks to compel Mr. Buck’s testimony for an improper
purpose because any testimony elicited would, on information and belief, be an
arbitrary fishing expedition, entirely cumulative and unnecessary for the grand jury
to return an indictment, which tends to give the appearance that the government has
targeted Mr. Buck out of malice or an intent to harass or was issued for the sole or

dominant purpose of collecting additional evidence.
4. Further, any grant of involuntary immunity does not adequately protect
Mr. Buck, because, based on information and belief, Mr. Buck may be a potential
subject of the grand jury investigation and there is a potential for the government or
some other agency to use Mr. Buck’s testimony against him in a subsequent
- indictment and/or subsequent proceedings.

WHEREFORE, the Mr. Buck respectfully moves the Court to enter its order
quashing the grand jury subpoena and deny the government’s motion to compel Mr.
Buck’s testimony before the grand jury.

Respectfully submitted this 13th day of August, 2019.

BY:  /s/ Tabitha Payne
Tabitha Payne, State Bar No. 163730
Attorney for GJ Witness Buck
BELL/PAYNE, LLC
Post Office Box 45, Whigham, Georgia 39897
Tel: (229) 762-4000
Fax: (229) 762-4010
Email: tabitha@bellpayne.com
CERTIFICATE OF SERVICE

I, Tabitha Payne, hereby certify that on August 13, 2019, I hand delivered in
open court the foregoing Motion to Quash Grand Jury Subpoena with the Clerk of
Court.

Respectfully submitted this 13th day of August, 2019.

BELL/PAYNE, LLC

/s/ Tabitha Payne

Tabitha Payne

Attorney for GJ Witness Buck
State Bar No. 163730

102 West Broad Avenue

Post Office Box 45

Whigham, Georgia 39897

Tel: (229) 762-4000

Fax: (229) 762-4010

Email: tabitha@bellpayne.com
